Citation Nr: 9931822	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in September 1976.  He died in March 
1982.  The appellant is his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1996 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1999, the 
Board remanded this case in order to satisfy due process 
concerns.  The case is again presented for appellate review.

The Board notes that the appellant's claim for death benefits 
was denied by the Montgomery RO in April 1982; the record 
does not show that she indicated timely disagreement with 
that determination.  The RO has not characterized the current 
claim as one that requires the receipt of new and material 
evidence in order to reopen VA review thereof.  The Board 
does not find that the RO's failure to do so raises due 
process concerns, or otherwise requires additional action.  
Rather, the Board notes that the current claim is premised on 
the veteran's purported inservice exposure to herbicides and 
use of tobacco products; neither premise was apparently 
considered by the RO in April 1982, or encompassed thereby.  
The current claim 

can accordingly be considered to be based on different causes 
of action, and one for which the question of whether new and 
material evidence has been received is not applicable.  Such 
action is not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A personal hearing was held before the undersigned Member of 
the Board, sitting at the Montgomery RO in June 1999.


REMAND

In the course of the development of her claim, the appellant 
alleged that her husband's death was the result of inservice 
tobacco use.  Although the RO requested additional 
information from her with regard to this allegation, it did 
not thereafter adjudicate her claim on that basis; that is, 
it did not consider whether purported use of tobacco caused 
his death, or contributed thereto.  Due process concerns 
require that this matter be adjudicated by the RO prior to 
any Board action on this question.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake any and all 
evidentiary development requisite for a 
claim for the cause of the veteran's 
death based on tobacco use that began 
during service.

2.  Upon completion of any and all such 
evidentiary development, the RO should 
adjudicate the question of 

whether service connection for the cause 
of the veteran's death can be granted on 
the basis of inservice tobacco use.

3.  If the decision remains adverse to 
the appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond.  The RO should ensure that 
this supplemental statement of the case 
sets forth all laws and regulations 
pertinent to claims based on inservice 
tobacco use, and an analysis of the 
relevant evidence as it relates to those 
provisions.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of the claim should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












